Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of book-making. Appellant contends that the evidence was insufficient to sustain his conviction and that he did not have a fair trial, the trial court having found him guilty at the end of the People’s case. Judgment unanimously affirmed. The evidence established the defendant’s guilt beyond a reasonable doubt. At the trial defendant was represented by an attorney experienced in the practice in criminal cases, a former assistant district attorney in Kings County. It is obvious from the statements by the attorney at the time of sentence that defendant had voluntarily not taken the stand at the trial, and that when the attorney moved to dismiss at the end of the People’s evidence, the case was submitted to the Trial Justice to make a finding. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.